Citation Nr: 0002723	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left hip disorder and 
a right great toe disorder as secondary to a service-
connected disability.  



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to June 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a left hip disorder and a right great toe 
disorder as secondary to his service-connected right knee 
disorder.

The Board notes that the veteran failed to appear for his 
requested hearing before the traveling section of the Board 
at Indianapolis, Indiana RO, scheduled for March 3, 1999.  
The Board also observes that an October 1999 Veteran's Health 
Administration (VHA) written expert medical opinion has been 
obtained and associated with the record. 


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  In this regard the Board notes that the 
veteran submitted additional relevant evidence subsequent to 
the completion of the VHA opinion.  This additional evidence 
consists of a letter in response to the VHA opinion from the 
veteran, a practicing Doctor of Osteopathy, with attached 
excerpts from a medical treatise, received by the Board in 
January 2000.  The Board observes that this evidence was 
received without a written waiver of RO consideration 
thereof, despite the fact that in its November 1999 letter to 
the veteran, the Board notified the veteran that such a 
waiver was necessary if the veteran desired to avoid further 
adjudication by the RO before the Board could render a final 
decision.  See 38 C.F.R. § 20.1304(c).  

The Board regrets the delay associated with this Remand, but 
recognizes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant ... which is 
accepted by the Board ... must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived ... " 38 C.F.R. § 20.1304(c).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should review and consider the 
evidence associated with the claims file 
since the May 1998 Supplemental Statement 
of the Case together with all of the 
relevant evidence previously of record.  
If the decision remains unfavorable to 
the veteran, he should be provided a 
Supplemental Statement of the Case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant unless he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




